This is an action 'on the case to recover damages alleged to have been caused by the negligence of the defendant in operating his automobile. No questions of law are involved. The sole question of fact, the alleged negligence of the defendant, was found by the jury in favor of the plaintiff, and although the court might have reached a different conclusion,, as the jurors were the judges of the fact and heard the witnesses, the court cannot say the evidence warrants our disturbing the verdict. Motion overruled.